Citation Nr: 0835934	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  04-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
sec. 1151 for the cause of the veteran's death as due to VA 
treatment performed at the VA Medical Center in Las Vegas, 
Nevada in July 1999.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.  He died in January 2000 and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

The appellant testified at a hearing chaired by the 
undersigned Veterans Law Judge in April 2005.  A transcript 
of the hearing is associated with the claims folder.

In August 2005, the Board denied the appellant's appeal.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2007, 
the Court issued a decision which vacated the Board's denial 
and remanded the case to the Board for action consistent with 
its decision.  The case has been returned to the Board for 
further appellate action.

The appeal is REMANDED to the RO or the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she is entitled to benefits under 
38 U.S.C.A. § 1151 for the death of the veteran because (1) 
VA failed to timely diagnose the veteran with renal failure 
and (2) doctors at the VA Medical Center (VAMC) in Las Vegas, 
Nevada administered potassium chloride to the veteran while 
he was experiencing end-stage renal failure.  See April 2004 
hearing transcript.  As discussed above, the Board denied the 
veteran's claim in August 2005, based on a November 2003 
opinion from a VA physician.

In its September 2007 decision, the Court held that the 
November 2003 VA medical opinion relied on by the Board to 
deny the appellant's claim in its August 2005 decision is 
inadequate for evaluation purposes, based on a finding that 
the opinion was based on an erroneous or incomplete premise 
and also that it lacked sufficient detail, thereby 
prohibiting effective judicial review of the merits of the 
appellant's claim.  See September 2007 Court of Appeals 
Memorandum Decision.  Accordingly, the Board finds that VA 
has a duty to assist by seeking another medical opinion as to 
the cause of the veteran's death.  See 38 C.F.R. § 4.2 
(2007).  

In addition, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  This holding was upheld 
in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was necessary to 
substantiate her claim of entitlement to compensation under 
38 U.S.C.A. § 1151.  She was not, however, provided with 
notice of the type of evidence necessary to establish a 
disability rating and an effective date in the event that 
this claim of entitlement to compensation for 38 U.S.C.A. § 
1151 was granted.  This procedural deficiency can be cured 
while the case is on remand.

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC for the following actions:


1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

2.  Arrange for the claims folder to be 
referred to an appropriate VA medical 
specialist for review.  The physician 
should review the entire claims folder and 
render an opinion, consistent with the 
record and sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability) that the proximate cause of 
the veteran's death was (a) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of the VA during hospital care, 
medical treatment, or examination in July 
1999, or (b) an event not reasonably 
foreseeable.

In reaching his opinion, the physician 
should address the matter of whether, in 
caring for and treating the veteran in 
July 1999, VA failed to exercise the 
degree of care that would be expected of a 
reasonable health care provider.  

The physician should set forth all 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.  If the physician is unable to 
provide the requested information with any 
degree of medical certainty, the examiner 
should clearly indicate that.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a typewritten 
report.

3.  After completing the above, review the 
entire claims folder and re- adjudicate 
the claim.  If any determination remains 
unfavorable to the appellant, then she and 
her representative are to be provided a 
Supplemental Statement of the Case.  The 
appellant and her representative should be 
allowed an appropriate period of time for 
response.  Thereafter, if in order, return 
the claim to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




